DETAILED ACTION
This action is response to communication:  response to original application filed on 11/27/2018.
Claims 1-20 are currently pending in this application.  
No IDS has been filed for this application

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Below is the closest prior art.  Although aspects of the independent claims are present in the cited art of record, the combination of the references do not render the claimed invention obvious. 
Fabbio US Patent No. 5,335,346 teaches access control based on user ID and objects/programs (see abstract and throughout reference).  However, Fabbio does not teach all the limitations of the claims, including activity with user input devices.
Thexton et al. US Patent Application Publication 2019/0260755 teaches access controls utilizing user profiles and interactions, but does not teach all the limitations of the claims. 
Turgeman US Patent Application Publication 2017/0085587 is directed toward monitoring user behavior, including use of input devices (mouse/keyboard) (see abstract, claim 1, and throughout) and increasing security based on user behavior, but does not teach all the limitations of the claims.



	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495